Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  
In claim 16 line 4, “…has a plan structure.” should read “…has a plane structure.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2016/0272316) in view of Tighe et al. (US 9,764,833).
Regarding claim 1, Nelson ‘316 teaches (figures 1-3) an unmanned aerial vehicle (UAV) comprising:
a vehicle body including:
	a housing (30, 32) (Para 0035) including:
two vents (48) arranged at two ends of the housing and in communication with an internal space of the housing, the two vents and the internal space forming a heat dissipation air passage (as shown in the figure below) (Para 0038); and
a flight control circuit/ electronic assembly (12) arranged inside the housing and configured to control flight parameters of the UAV (Para 0035);
wherein the heat dissipation air passage (as shown in the figure below) is configured to dissipate heat generated by the flight control circuit (Para 0038; air entering through air vents cools the electrical components of the electronic assembly),

However, Tighe et al. ‘833 teaches (figure 8) the mounting boom of a personal aircraft vehicle with a controller enclosure (810) including air channels with an air inlet (814) and outlet (816) to allow air to pass through the enclosure to cool the components of the controller assembly wherein the auxiliary fans (845s) at the air inlet and outlet move air through the ducts (850) (Col. 8 Lines 21-48). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson ‘316 to incorporate the teachings of Tighe et al. ‘833 to configure a fan arranged at one of the two vents and configure to drive external air into the heat dissipation air passage, and expel internal air from the heat dissipation air passage. One of ordinary skill in art would recognize that doing so would expedite the cooling process by forcing air manually.


    PNG
    media_image1.png
    548
    505
    media_image1.png
    Greyscale

Regarding claim 2, modified Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV) wherein the two vents include:
an air inlet (as shown in the figure above) arranged at a front end of the housing (clearly seen in figures 2-3); and 
an air outlet (as shown in the figure above) arranged at a rear end of the housing (clearly seen in figures 2-3).
Regarding claims 3-4, modified Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV) wherein:
 the fan is a first fan arranged at the air inlet and configured to suck the external air into the heat dissipation air passage (clearly seen in figure 8 of Tighe et al. ‘833); and 

Regarding claim 5, modified Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV) wherein the vehicle body further includes:
a protection assembly arranged at the one of the two vents (as shown in the figure above).
Regarding claim 14, modified Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV) wherein:
the two vents include an air inlet (as shown in the figure above) arranged at a front end of the housing and an air outlet (as shown in the figure above) arranged at a rear end of the housing; and
the protection assembly is arranged at the air inlet (as shown in the figure above).
Regarding claim 15, modified Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV) wherein:
the two vents include an air inlet (as shown in the figure above) arranged at a front end of the housing and an air outlet arranged at a rear end of the housing;
the protection assembly is a first protection assembly arranged at the air inlet (as shown in the figure above); and
the vehicle body further includes a second protection assembly arranged at the air outlet ( as shown in the figure above).
Regarding claim 17, modified Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV) wherein the flight control circuit electronic assembly (12) includes:
a circuit board/lower (54) and upper (56) plates (electrical components are mounted to lower and upper plates) (Para 0035); and
.
Claims 6-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2016/0272316) and Tighe et al. (US 9,764,833) as applied to claim 5 above, and further in view of Andreas (WO 01/60137).
Regarding claim 6, Nelson ‘316 teaches as invention as described above in claim 5 but it is silent about the protection assembly including:
	a partition board including:
		a main board including a plurality of vent holes; and 
		a plurality of shielding pieces extending from the main board, each of the shielding pieces being aligned with a corresponding one of the vent holes.
	However, Andreas ‘137 teaches (figures 1-13) a filter fan (100) consisting of basic housing/protection assembly (10) consisting of a partition board/frame (11) including a main board/ plate-shaped blank (17) including plurality of vent holes (as shown in the figure below) and a plurality of shielding pieces/ contact protection grille (18) extending from the main board (as shown in the figure below) wherein each of the shielding pieces is aligned with a corresponding one of the vent holes (clearly seen in figure below) (Andreas ‘137 English Translation; Page 5 Para 3 and 6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson ‘316 to incorporate the teachings of Andreas ‘137 to configure the protection assembly as claimed above. One of ordinary skill in art would recognize that doing so would prevent foreign object debris (FODs) from entering through the vent.

    PNG
    media_image2.png
    571
    356
    media_image2.png
    Greyscale

	Regarding claim 7 modified Nelson ‘316 teaches an invention as described above in claim 6 but it silent about a mesh filter arranged at a side of the partition board distal from an interior of the housing and including a plurality of through holes, a maximum size of the plurality of through holes being smaller than a minimum size of the plurality of the vent holes.
	However, Andreas ‘137 teaches (figures 1-13) a filter mat/ mesh filter (60) arranged at side of partition board/ frame (11) distal from an interior of the housing and including a plurality of through holes (filters have through holes through which air passes as reflected by dots on filter (60)), a maximum size of the plurality of through holes being smaller than a minimum size of the plurality of the vent holes (clearly seen in figure 1) (Andreas ‘137 English Translation; Page 6 Para 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nelson ‘316 to incorporate 
	Regarding claim 8 modified Nelson ‘316 teaches an invention as described above in claim 7 but it silent about a casing including a plurality of strip-shaped holes, a minimum size of the plurality of strip-shaped holes being larger than a maximum size of the plurality of through holes of the mesh filter.
	However, Andreas ‘137 teaches (figures 1-13) a cover plate/casing (37) including a plurality of strip-shaped holes (the gap between ribs (38)), a minimum size of the plurality of strip-shaped holes being larger than a maximum size of the plurality of through holes of the mesh filter (clearly seen in figures 1 and 3) (Andreas ‘137 English Translation; Page 6 Para 1 and 7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nelson ‘316 to incorporate the teachings of Andreas ‘137 to configure the protection assembly as claimed above. One of ordinary skill in art would recognize that doing so would prevent damage to mesh filter. 
	Regarding claim 9, modified Nelson ‘316 teaches (figures 1-3) the casing and the housing (it is a product-by-process claim and the modified Nelson ‘316 teaches the product (the casing and the housing) as claimed).
	Regarding claim 10, modified Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV), wherein the main board (17) is arranged closer to the mesh filter (60) than the plurality of shielding pieces (18) (filter rests against the main board while shielding pieces protrude outwardly as clearly seen in figure 3); and

	Regarding claim 13, modified Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV) wherein a width of the mesh filter gradually increases along a direction towards the heat dissipation air passage (the UAV of Nelson has curved body portion at the air inlet, thus the width of the mesh filter gradually increases along a direction towards the heat dissipation air passage).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2016/0272316), Tighe et al. (US 9,764,833) and Andreas (WO 01/60137) as applied to claim 7 above, and further in view of Yeh et al. (US 2010/0015904).
Regarding claims 11-12, modified Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV), wherein the mesh filter is secured within the frame (11) and venting member (area comprising through holes through which air passes) protruding toward outside of the housing with respect to the partition board (the UAV of Nelson has curved body portion at the air inlet, thus the filter protrude toward outside of the housing) but is silent about a first and a second mounting members wherein the first mounting member and the second mounting member are mounted on the housing at positions corresponding to opposite ends of the corresponding vents. 
However, Yeh et al. ‘904 teaches (figure 11) using bolts (140) to hold air filter against the housing (130) (Para 0035). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nelson ‘316 to incorporate the teachings of Yeh et al. ‘904 to configure the mesh filter to include mounting .
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2016/0272316) and Tighe et al. (US 9,764,833) as applied to claim 15 above, and further in view of Andreas (WO 01/60137).
Regarding claim 16, Nelson ‘316 teaches (figures 1-3) the unmanned aerial vehicle (UAV) wherein:
the first protection assembly has a central-convex structure protruding towards the head dissipation air passage (the UAV of Nelson ‘316 has curved body portion at the air inlet forming a central convex structure); and the second protection assembly has a plane structure (clearly seen in figure above) but is silent about mesh filters of the first and second protection assemblies.
However, Andreas ‘137 teaches (figures 1-13) a filter mat/ mesh filter (60) arranged at the air inlet of the filter fan (Andreas ‘137 English Translation; Page 6 Para 1-2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson ‘316 to incorporate the teachings of Andreas ‘137 to configure the protection assembly with a mesh filter. One of ordinary skill in art would recognize that doing so would prevent foreign object debris (FODs) from entering through the vent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647